Per Curiam,
“ An appeal to the Superior Court must be taken and perfected within three calendar months from the date when the judgment, sentence, order or decree appealed from was entered in the court below, otherwise the appeal shall be quashed on motion ; ” Act of June 24, 1895, P. L. 218, sec. 8. An appeal is perfected when the prescribed affidavit has been filed and bail has been given for costs, but to operate as a supersedeas a bond must be filed conditioned to pay, not only the costs, but also whatever judgment or decree may be entered against the appellant, either in the Superior Court or the Supreme Court. This court or one of the judges thereof may, by special order, make an appeal a supersedeas without the giving of bail for the debt, but cannot relieve from the statutory duty to give bail for costs. To render the appeal effectual for any purpose the costs at least must be secured: Marks v. Baker, 2 Pa. Superior Ct. 167.
This is not the case of a defective recognizance but of a total failure to comply with a statutory condition precedent. No attempt to give bail was made within three months after the judgment was entered, and the motion to quash was made at the first opportunity. This being the case, excepting in the court below to the sufficiency of the bail entered after the expiration of the three months was not, of itself, a waiver of the objection that the appeal was not perfected within the statutory period.
Appeal quashed.